Title: Notes on Cabinet Meetings, 28 July 1807
From: Jefferson, Thomas
To: 


                        
                            
                                26-28 July 1807
                     
                        
                        
                     
                        
                           26. present all the members
                           }
                           see a paper containing minutes of the proceedings of these days, in which there was no dissentient voice.
                        
                        
                           27. Do. except the Atty Genl
                        
                        
                           28. Present all the members
                        
                     
                  
                        
                        
                        
                        
                    